Citation Nr: 1735858	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  16-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1958 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a video conference hearing in November 2016.  A transcript of the hearing is of record.  

The case was previously remanded in January 2017 for additional development.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

The Veteran's optic atrophy with persistent primary vitreous and atrophic macular scar of the right eye is related to service.


CONCLUSION OF LAW

The criteria to establish service connection for optic atrophy with persistent primary vitreous and atrophic macular scar of the right eye are met.





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his right eye condition began in service during basic training when he was struck in the eye and eye brow with the butt of a rifle.  He contends that he had no problems with his right eye prior to the injury in service and he was medically discharged from the Army due to his eye injury.  See the Veteran's July 2012 application for compensation, July 2014 and December 2015 statements, October 2012 notice of disagreement, March 2016 VA Form 9, November 2016 hearing transcript, p. 3.  The Veteran testified that he had a right eye condition since service and it has gotten worse every year.  See November 2016 hearing transcript, p. 7.  He testified that his eye trauma in service resulted in vision loss and a residual scar across his eyelid.  See November 2016 hearing transcript, p.10.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A July 2012 Department of Veterans Affairs Memorandum notes the Veteran's service treatment records are unavailable for review.  When there is evidence that a Veteran's service treatment records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions. Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  However, a DD Form 214 is of record and shows discharge due to physical disqualification.

The Veteran has current diagnoses of significant optic atrophy with persistent primary vitreous of the right eye, atrophic macular scar of the right eye, moderate age-related nuclear cataracts of both eyes, and senile ectropion of lower lids both eyes.  See May 2017 VA examination.

To the extent that the March 2012 report created by the Office of the Surgeon General (SGO) Department of the Army, August 2007 and January 2012 private treatment records, and the March 2017 VA examination suggest that the Veteran had right eye blindness, amblyopia, and/or optic atrophy prior to service, there is not clear and unmistakable evidence that these conditions both existed prior to service and were not aggravated therein.  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence 1) that the disability existed prior to service, and 2) was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  The Veteran's entrance examination is not of record and the Veteran testified at the November 2016 Board hearing that the ocular history noted on his January 2012 private treatment record is inaccurate.  See November hearing transcript, pp. 9-11.  

The Board finds the Veteran's testimony regarding his eye injury in service and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In regard to the Veteran's diagnoses of presbyopia, hyperopia, and astigmatism noted in a January 2012 private treatment record, these are refractive error of the eyes and are, therefore, not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9 (2016). 

In regard to the Veteran's current diagnoses of cataracts and lid ectropion, the May 2017 VA examiner determined these conditions are less likely than not related to or onset in service as they are normal age-related changes.  The record shows no contradictory evidence.  The Board finds service-connection is not warranted for cataracts and lid ectropion.
Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for optic atrophy with persistent primary vitreous of the right eye and atrophic macular scar of the right eye is warranted.


ORDER

Service connection for optic atrophy with persistent primary vitreous of the right eye and atrophic macular scar of the right eye is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


